Judgment, Supreme Court, Bronx County (William C. Donnino, J.), rendered August 5, 1991, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years imprisonment, unanimously affirmed.
Defendant sold four vials of crack cocaine to an undercover officer in exchange for $20 in pre-recorded buy money. The buy money was not recovered, although $134 was recovered from defendant incident to his arrest.
Defendant’s contention that this testimony suggested his propensity to sell drugs is unpreserved, and we decline to review it in the interest of justice. Were we to do so, we would find any error to be harmless in light of the overwhelming evidence of defendant’s guilt.
Likewise, defendant also failed to preserve any challenge to an officer’s testimony as to prior purchases of drugs at that location. We note, however, that this testimony was elicited on *279cross-examination of the officer. Concur — Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.